DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US Publication No. 2017/0162552).
Regarding claim 1, Thompson discloses a method for light induced selective transfer of components, the method comprising:
providing a donor substrate (301B) with a plurality of components (10) divided in different subsets including at least
a first subset of components (10S) selected for transfer during a first transfer step and arranged according to a first component layout (Figure 14)
a second subset of components (10B) selected to remain on the donor substrate (301B) during the first transfer step and arranged according to a second component layout
providing a target substrate (409) comprising recesses (R4) disposed at least at relative positions corresponding to the first component layout
protrusions (413) formed by non-recessed areas of the target substrate (409) disposed at least at relative positions corresponding to the second component layout (10S)
aligning the donor and target substrates wherein during the aligning:
the first subset (10S) of components is suspended over the corresponding recesses without contacting the target substrate (Figure 19)
the second subset of components (10B) is in contact with the corresponding protrusions (413) of the target substrate (20)
projecting, in the first transfer step, light (477) onto at least the first component layout on the donor substrate to transfer the first subset of components across and into the corresponding recesses while the second subset of components remains attached to the donor substrate (Figures 14 and 19; paragraph 111).
Regarding claim 2, Thompson discloses the second subset of components (10B) is selected for transfer during a second transfer step, wherein the second transfer step is separate from the first transfer step, wherein the second transfer step comprises aligning the donor substrate (301B) with the remaining second subset of components over the same or another target substrate comprising recesses (R4) disposed at least at relative positions corresponding to the second component layout, wherein, in the second transfer step, light (477) is projected onto at least the second component layout on the donor substrate to transfer the second subset of components across and into the corresponding recesses (Figure 19).
Regarding claim 3, Thompson discloses each one of the first transfer step and the second transfer step is effected by a separate pulse of light (437) (paragraph 92).

Regarding claim 5, Thompson discloses the components of the second subset of components are neighboring components of the first subset of components on the donor substrate (Figure 19).
	Regarding claim 7, Thompson discloses the light causes the first subset of components to be heated to a first temperature and the second subset of components to a second temperature, wherein the second temperature is lower than the first temperature, wherein the first temperature is above a threshold for releasing the first subset of components from the donor substrate, and wherein the second temperature is below said threshold (paragraph 6).
Regarding claim 12, Thompson discloses during the first transfer step, a first component of the first subset of components is transferred from a first donor substrate in a first recess on the target substrate, wherein, during a second transfer step, a second component  of the first subset of components is transferred from a second donor substrate into a second recess, wherein, during the second transfer step, another component on the second donor substrate is suspended over the first component previously deposited in the first recess, and wherein the first recess is at least as deep as a thickness of the previously deposited first component (paragraph 96).
Regarding claim 13, Thompson discloses wherein a previously manufactured target substrate with previously deposited components in recesses is repaired, wherein the target substrate comprises redundant empty recesses adjacent the recesses with the previously deposited components, and wherein the method comprises; locating a broken component among the previously deposited components, and adding another component in a redundant recess adjacent the broken component by repeating the method (paragraph 149).

Regarding claim 15, Thompson discloses an apparatus for light induced selective transfer of components, the apparatus comprising:
a donor substrate (301B) with a plurality of components (10) divided in different subsets including at least
a first subset of components (10S) selected for transfer during a first transfer step and arranged according to a first component layout (Figure 14)
a second subset of components (10B) selected to remain on the donor substrate during the first transfer step and arranged according to a second component layout
providing a target substrate (409) comprising: recesses (R4) disposed at least at relative positions corresponding to the first component layout
protrusions (413) formed by non-recessed areas of the target substrate disposed at least at relative positions corresponding to the second component layout (10S)
a substrate handler for aligning the donor and target substrates such that (paragraph 99)
the first subset of components (10S) is suspended over corresponding ones of the corresponding recesses without contacting the target substrate
the second subset of components (10B) is in contact with the corresponding protrusions (413) of the target substrate (409)
a light source (30) configured for, in the first transfer step, projecting light (477) onto at least the first component layout (10S) on the donor substrate (301B) to transfer the first subset of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Publication No. 2017/0162552).
Regarding claim 6, Thompson discloses the limitations as discussed in the rejection of claim 1 above.  Thompson also discloses the contacting target substrate acts as a heat sink for the second subset of components (paragraph 6).  Thompson does not disclose a fraction of more than twenty percent of heat generated by the light (477) is dissipated through the contact of the second subset of components with the target substrate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat generated to be dissipated through the remaining subset of components to be at least 20 percent to minimize damage to the components from the transfer process, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Publication No. 2017/0162552) in view of Wang et al. (US Publication No. 2018/0219123).
Regarding claim Thompson discloses the limitations as discussed in the rejection of claim 1 above.  Thompson does not disclose outer edges of the recesses are sloped at an angle with respect to a surface 
Regarding claim 9, Wang discloses the first subset of components comprise light emitting devices and the recesses comprise a reflective surface (204).
	Regarding claim 10, Wang discloses components of the first subset of components and the second subset of components have a component diameter along a surface of the donor substrate (10) of less than hundred micrometer, and wherein the component diameter is greater than the component thickness by a factor of at least two (paragraph 67; Figure 7D).
Regarding claim 11, Wang discloses a pitch of components on the target substrate is greater than a pitch of components on the donor substrate, by a factor of at least two (Figure 7D).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kristal (US Publication No. 2019/0280152) discloses transferring display components in multiple steps (Figure 6).  Bedell et al. (US Patent No. 10,002,856) discloses transferring micro-LEDs to a substrate in recesses (Figure 27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      6/8/2021Examiner, Art Unit 2897